        Case 1:20-cv-00750-LY Document 9-1 Filed 09/03/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

JON AISD DOE                               §
    Plaintiff,                             §
                                           §
vs.                                        § CIVIL ACTION NO. 1:20-cv-00750-LY
                                           §
AUSTIN INDEPENDENT                         §
    SCHOOL DISTRICT                        §
    Defendant.                             §

                   PLAINTIFF’S UNOPPOSED MOTION FOR
                            LEAVE TO AMEND

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         COMES NOW, Plaintiff JON AISD DOE to file this “PLAINTIFF’S

UNOPPOSED MOTION FOR LEAVE TO AMEND” (“Motion”) as

follows:

         1.       On July 24, 2020, Defendant filed the following:

                  DEFENDANT’S MOTION TO DISMISS
(ECF # 4) (hereafter, “MTD.”)

         2.       The entirety of Defendant Austin-ISD’s MTD points to alleged

gaps and deficiencies contained in Plaintiffs’ Original Complaint (Dkt.# 1).

         3.       The filing of Plaintiffs’ First-Amended Complaint, attached

herewith as Annex A, cures such gaps and deficiencies.




PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO AMEND                        1
Glaw 2020.09.03
        Case 1:20-cv-00750-LY Document 9-1 Filed 09/03/20 Page 2 of 3




         4.       The foregoing Motion for leave to amend is made not for delay,

but so that justice may be done.

         5.       Defendant Austin-ISD does NOT OPPOSE the granting of

leave to file Plaintiffs’ First-Amended Complaint, attached herewith as

Annex A.

         WHEREFORE, Plaintiffs respectfully request that the Court grant this

Motion and direct the Clerk of the Court to acknowledge and accept

Plaintiffs’ First-Amended Complaint as a separately filed document herein.

         Respectfully submitted,

                                    Gorman Law Firm, pllc


                                    By:
                                          Terry P Gorman, Esq.
                                          Texas Bar No. 08218200
                                          tgorman@school-law.co
                                    901 Mopac Expressway South, Suite 300
                                    Austin, Texas 78746
                                    Telephone: (214) 802-3477 (DIRECT)
                                    Telecopier: (512) 597-1455
                                    ATTORNEYS FOR PLAINTIFF
                                    JON AISD DOE




PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO AMEND                          2
Glaw 2020.09.03
        Case 1:20-cv-00750-LY Document 9-1 Filed 09/03/20 Page 3 of 3




                    CERTIFICATE OF CONFERENCE
        The undersigned certifies that on the 3rd day of September, 2020, I
communicated with counsel for Defendant as to the foregoing request for
relief, and Defendant does not object to the relief requested.



                                            ________________________
                                            TERRY P. GORMAN

                       CERTIFICATE OF SERVICE

      This is to certify that on the 3rd day of September 2020, a true and
correct copy of the above and foregoing was forwarded to all counsel of
record in accordance with the Federal Rules of Civil Procedure utilizing the
VIA CM/ECF filing system being:

 THOMPSON & HORTON LLP
 Christopher B. Gilbert
 State Bar No. 00787535 Attorney-in-Charge
 Jessica N. Witte
 State Bar No. 24095026
 Phoenix Tower, Suite 2000
 3200 Southwest Freeway
 Houston, Texas 77027
 Telephone: (713) 554-6744
 Fax: (713) 583-7698
 cgilbert@thompsonhorton.com
 jwitte@thompsonhorton.com
 ATTORNEYS FOR DEFENDANT
 AUSTIN INDEPENDENT SCHOOL DISTRICT



                                      By:
                                             Terry P Gorman, Esq.

PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO AMEND                      3
Glaw 2020.09.03
